Case 1:17-cv-09031-JFK-KHP Document 42 Filed 12/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

BAIQIAO TANG a/k/a Case No: 1:17-cv-09031-JFK
TANG BAIQIAO and JING GENG,
Plaintiffs,
y STIPULATION AND
ACKNOWLEDGEMENT OF
WENGUI GUO a/k/a MILES KWOK a/k/a SERVICE

GUO WENGUI a/k/a HO WAN KWOK,
GOLDEN SPRING (NEW YORK) LTD., RULE
OF LAW FOUNDATION III INC., RULE OF
LAW SOCIETY IV INC., and SARACA MEDIA
GROUP, INC.,

 

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
counsel for Plaintiffs Baiqiao Tang a/k/a Tang Baiqiao (“Mr. Tang”) and Jing Geng (“Jing,” and
collectively with Mr. Tang, “Plaintiffs”) and Rule of Law Foundation III Inc. (“ROL Foundation”),
and Rule of Law Society IV Inc. (“ROL Society” and with ROL Foundation, the “ROL
Defendants”), that the undersigned Counsel for ROL Defendants accepts service of process on
behalf of the ROL Defendants in lieu of actual service.

IT IS FURTHER STIPULATED AND AGREED that the ROL Defendants’ time to
answer or otherwise respond to the Complaint is hereby extended to and includes January 17,

2020.
Case 1:17-cv-09031-JFK-KHP

Dated: December 9, 2019
LEWIS & LIN, LLC

By: _4s/ Justin Mercer
David D. Lin, Esq. (DL-3666)
Justin Mercer, Esq. (JM-1954)

81 Prospect Street, Suite 8001

Brooklyn, NY 11201

Tel: (718) 243-9323

Fax: (718) 243-9326

Email: david@iLawco.com

justin(@iLawco.com

 

   

Counsel for Plaintiffs

Document 42 Filed 12/09/19 Page 2 of 2

NORRIS McLAUGHLIN PA?

B

 

y:
\steven/J. Reed Ba” |

400 Crossing Blvd., 8" Floor
Bridgewater, New Jersey 08807
Tel: (908) 252-4157

Fax: (908) 722-0755

Email: sjreed@norris-law.com

Attorneys for Defendants
Rule of Law Foundation III Inc. and
Rule of Law Society IV Inc.
